Citation Nr: 1337049	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether continued entitlement to Dependency and Indemnity Compensation (DIC) based on remarriage of July 20, 2010, is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to December 1971.  The Veteran passed away in May 2008.  The appellant was his surviving spouse and has since remarried.   

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Regional Office (RO) in Nashville, Tennessee, has jurisdiction of the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, in her July 2012 Substantive Appeal, declined to be heard by the Board as to the issue perfected at that time, whether continued entitlement to DIC based on remarriage of July [redacted], 2010, is warranted.  However, by an August 2013 letter, she asserted her right to be heard by the Board, and in an October 2013 response, specified that she chose to be heard by the Board at the RO, a Travel Board hearing.  To date, no such hearing has been scheduled.  A claimant has a right to hearings on appeal, including requests for a hearing conducted by a member of the Board.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704 (2013).  Thus, on remand, the AMC/RO must so schedule the appellant.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a member of the Board.  Notify the appellant and her representative of the date and time of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


